Citation Nr: 1042764	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  08-26 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to an increased rating for coronary artery disease 
with postoperative residuals of a coronary artery bypass graft 
procedure, currently evaluated as 10 percent disabling, to 
include the question of the propriety of the action undertaken by 
rating action in January 2008 to reduce the schedular evaluation 
therefor from 60 percent to 10 percent.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The Veteran served on active duty from August 1971 to August 
1996.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision entered in January 2008 by the 
Manila VARO, wherein the 60 percent schedular evaluation assigned 
for the Veteran's coronary artery disease with postoperative 
residuals of a coronary artery graft procedure was reduced from 
60 percent to 10 percent, effective from March 31, 2008.  

Pursuant to his request, the Veteran was afforded a 
videoconference hearing before the Board in November 2009.  A 
transcript of that proceeding is of record.  

The issue of entitlement to a total disability rating for 
compensation based on individual unemployability has been 
raised by the record since the RO last adjudicated such 
matter, but the newly raised claim has not to date been 
developed or adjudicated by the Agency of Original 
Jurisdiction (AOJ).   Therefore, the Board does not have 
jurisdiction over it and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the VA's Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Through the instant appeal, the Veteran argues that the January 
2008 action to reduce the rating for his coronary artery disease 
from 60 to 10 percent is in error, citing continuous symptoms of 
shortness of breath, tightness in the chest, and chest pain with 
very little exertion.  In the alternative, he contends that a 
rating well in excess of 10 percent is warranted on the basis of 
the current severity of his disorder.  

At his November 2009 hearing, the Veteran reported that he 
underwent a coronary artery graft procedure in January 2006 
through Tricare, the health provider serving the needs of 
military retirees, and that he was followed by a Dr. Martin 
through his postoperative course.  He then moved from Nevada to 
the Philippines in March 2006, at which time he had further 
medical follow-up for his coronary artery disease at the VA 
Medical Center in Manila.  Currently on file are medical records 
pertaining to a January 2006 hospitalization at Sunrise Hospital 
in Las Vegas, Nevada, during which a cardiac catheterization 
showed three-vessel blockage of the coronary arteries, in 
addition to preoperative orders and postoperative instructions in 
reference to a coronary artery bypass graft procedure, which 
according to the Veteran alone involved five coronary arteries 
and was undertaken on January 24, 2006, at St. Rose Dominican 
Hospital.  Absent from the claims folder are the records of 
hospitalization from St. Rose Dominican Hospital or any follow-up 
care provided by Tricare or Dr. Martin while the Veteran remained 
in Nevada. 

Two prior attempts by the RO to obtain Dr. Martin's records are 
shown, to which no response was received.  The Veteran indicated 
in a September 2006 statement that he had communicated with Dr. 
Martin's office by electronic mail and had been advised that Dr. 
Martin's office was to fax the records of follow-up treatment to 
the Manila RO.  

Notice is also taken that the VA outpatient records on file are 
those compiled in May and June 2007, as well as those from 
October 2007 to March 2008 and in May 2008.  No other VA 
treatment records are on file.  The Veteran in his written 
statement of August 2009 indicated that an echocardiogram he had 
undergone at Our Lady of Mercy Hospital in Bacolod, Philippines, 
was interpreted by an attending cardiologist, Dr. Puey, as 
indicating some enlargement of the left ventricle of his heart.  
The record of that testing is not now contained within the 
Veteran's VA claims folder.  

Regarding each of the VA examinations conducted during the course 
of the instant appeal, it is noted by the Board that the examiner 
in each instance was not provided the Veteran's VA claims folder.  
While not required to permit evaluation, it is in the best 
interests of the Veteran to facilitate a review of the claims 
folder in conjunction with an examination ascertaining the 
current severity of the disorder in question.  

On the basis of the foregoing, further development of this case 
is advisable.  Accordingly, it is REMANDED to the RO via the AMC 
for the following actions:

1.  Obtain the records for inclusion in the 
claims folder from St. Rose Dominican 
Hospital regarding the Veteran's January 
2006 hospitalization for a coronary artery 
bypass graft procedure.  If these or any 
other treatment records requested by VA are 
unavailable, that fact must be noted within 
the claims file, and the Veteran must be so 
informed.  

2.  Obtain the follow-up records involving 
the Veteran's cardiovascular status, as 
received from Dr. Martin and Tricare 
through March 2006 and thereafter, for 
inclusion in the claims folder.  

3.  Obtain all pertinent VA treatment 
records, not already on file, compiled from 
March 2006 to the present for inclusion in 
the VA claims folder.  

4.  Obtain the record of an echocardiogram 
performed at Our Lady of Mercy Hospital in 
Bacolod, Philippines, by an attending 
cardiologist, Dr. Puey, which allegedly 
disclosed left ventricular enlargement.  

5.  Thereafter, afford the Veteran a VA 
cardiovascular examination in order to 
assess the nature and severity of his 
service-connected coronary artery disease 
and postoperative residuals of a coronary 
bypass graft.  That examination should 
include a detailed medical history, 
physical examination, and any diagnostic 
tests deemed necessary.  The Veteran's VA 
claims folder should be furnished to the 
examiner for use in the study of this case 
and the report of such examination should 
reflect whether in fact the claims folder 
was provided and reviewed.

6.  Lastly, readjudicate the issue on 
appeal.  If any benefit sought on appeal 
is not granted, the Veteran should be 
furnished a supplemental statement of the 
case and afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

